 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     CHRIS LANGER,                               Case No.: 18cv934-LAB (AGS)
12                                    Plaintiff,
                                                   ORDER GRANTING IN PART
13     v.                                          MOTION TO DISMISS
14     BADGER CO., LLC, et al.,
15                               Defendants.
16
17          Plaintiff Chris Langer filed his complaint, bringing claims under the
18   Americans with Disabilities Act (ADA) and California’s Unruh Civil Rights Act.
19   Defendants Badger Co., LLC and David Gligora moved to dismiss for failure to
20   state a claim, and for lack of jurisdiction, under Fed. R. Civ. P. 12(b)(1) and (6).
21   Legal Standards
22          A Rule 12(b)(6) motion tests the sufficiency of a complaint. Navarro v. Block,
23   250 F.3d 729, 732 (9th Cir. 2001). While a plaintiff need not give “detailed factual
24   allegations,” a plaintiff must plead sufficient facts that, if true, “raise a right to relief
25   above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545
26   (2007). “To survive a motion to dismiss, a complaint must contain sufficient factual
27   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
28   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A

                                                   1
                                                                                 18cv934-LAB (AGS)
 1   claim is facially plausible when the factual allegations permit “the court to draw the
 2   reasonable inference that the defendant is liable for the misconduct alleged.” Id.
 3   The Court need not accept legal conclusions couched as factual allegations. See
 4   Twombly, 550 U.S. at 555.
 5         The Rule 12(b)(1) motion is a facial attack, asserting lack of Article III
 6   standing. As with a rule 12(b)(6) motion, the Court accepts the complaint’s
 7   allegations as true, drawing all reasonable inferences in Plaintiff’s favor, and
 8   determines whether the allegations sufficiently invoke the Court’s jurisdiction.
 9   Leite v. Crane Co. , 749 F.3d 1117, 1121 (9th Cir. 2014).
10         In ADA cases, the plaintiff must identify the barriers that constitute the
11   grounds for his claims. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 909 (9th Cir.
12   2011). A plaintiff must also plead facts establishing Article III standing. See
13   Chapman, 631 F.3d at 946–47. One of the standing requirements is that it must
14   be “likely, as opposed to merely speculative, that the injury will be redressed by a
15   favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Serv. (TOC), Inc.,
16   528 U.S. 167, 180–81 (2000) (discussing this requirement as part of standing
17   analysis). It is not enough for a plaintiff to point out barriers that could affect people
18   with disabilities similar to his; he must allege an actual, concrete injury to himself.
19   See Chapman, 631 F.3d at 947 (explaining that a barrier will give rise to Article III
20   standing only “if it affects the plaintiff’s full and equal enjoyment of the facility on
21   account of his particular disability”).
22         Even if Defendants had not challenged jurisdiction, the Court would be under
23   an independent obligation to confirm its own jurisdiction. See Chapman v. Pier 1
24   Imports (U.S.) Inc., 631 F.3d 939, 954 (9th Cir. 2011) (en banc). Jurisdiction is
25   presumed to be lacking, Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,
26   377 (1994), and the party invoking the Court’s jurisdiction (here, Langer) must
27   establish it. See Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016).
28   ///

                                                 2
                                                                              18cv934-LAB (AGS)
 1   Discussion
 2         The motion argues that most of Langer’s allegations are conclusory, and
 3   unsupported by factual details. In many instances, the allegations are adequate.
 4   But in several key areas, the Court finds Defendants’ arguments well-taken.
 5         The complaint alleges that David Gligora operates Dave’s Tavern, which is
 6   located on premises owned by Badger Co. This is adequate to show that Gligora
 7   could be liable for barriers within the tavern, and that Badger could be liable for
 8   barriers on the premises outside it (i.e., in the parking lot). But no factual allegations
 9   plausibly suggest that Gligora operates or controls the parking lot, or that Badger
10   operates or controls the interior of the tavern. The sole allegation is that the two
11   are involved in a “joint venture and common enterprise” and therefore are
12   “responsible in some capacity” for what the other one did or failed to do. (Compl.,
13   ¶ 6.) This is far too vague and conclusory to satisfy the pleading standard. See
14   Miller v. Peter Thomas Roth, LLC, 2019 WL 1507767, slip op. at *5 (N.D. Cal., Apr.
15   5, 2019) (rejecting a similar allegation as merely conclusory).
16         Because no factual allegations plausibly suggest Badger was responsible for
17   barriers inside the tavern, or that Gligora was responsible for conditions in the
18   parking lot, claims based on such responsibility are inadequately pled.
19         Defendants also correctly point out that Langer never entered the tavern,
20   apparently because he found conditions in the parking lot unsatisfactory. Although
21   he now alleges a series of ADA violations inside, the complaint does not allege he
22   knew about them at the time. Rather, the factual allegations imply he did not know
23   about them, and only found out about them later. In other words, Langer does not
24   and likely cannot allege that the barriers he later learned about denied him full and
25   equal access when he visited the tavern. He does not plausibly allege any actual
26   damages, and the Unruh Civil Rights Act does not authorize statutory damages
27   merely because a plaintiff has learned that barriers are present. Cal. Civ. Code
28   § 55.56(f).

                                                 3
                                                                              18cv934-LAB (AGS)
 1         Allegations regarding conditions in the parking lot do not adequately show
 2   that Langer suffered a concrete injury. The complaint says there is a disabled
 3   parking space, but it “had slopes greater than 2.1%.” (Compl., ¶ 14.) It also says
 4   the parking stall and access aisle “are not level with each other and there are
 5   inaccessible slopes in both the access aisle and parking stall.” (Id., ¶ 15.) It alleges
 6   these conditions caused Langer “difficulty, discomfort, and embarrassment.” (Id.,
 7   ¶ 17.) Confusingly, the complaint also says these problems can be corrected by
 8   painting the parking lot and installing signage. (Id., ¶ 30.)
 9         Merely alleging technical violations, even if the violations might affect
10   someone with a similar disability, is not enough to state an ADA or Unruh Act claim.
11   Langer does not allege what difficulty, if any, the slopes created for him.
12   Defendants correctly point out that he does not say whether he was able to park,
13   or if so, what trouble he encountered once parked. Although Langer is not required
14   to explain how he knows the slope exceeds 2.1%, providing this information might
15   help him meet the pleading standard.
16         Nor does Langer allege how much greater the slopes are than the ADA
17   permits, or how uneven the parking stall and access aisle are. Nor does he allege
18   facts showing that bringing the parking lot into line with the ADA would allow him
19   to use it. By way of illustration, a parking stall and access aisle that are only very
20   slightly uneven, or a slope very slightly greater than 2.1% might make no difference
21   at all to Langer. Furthermore, slopes or other irregularities in parking stalls and
22   parking lots, even if they amount to technical ADA violations, do not necessarily
23   affect someone’s ability to park, load, unload, or traverse the parking lot. See, e.g.,
24   Strong v. Johnson, 2017 WL 3537746, at *2 (S.D. Cal., Aug. 17, 2017) (holding
25   that excessive slopes in areas of a parking space that no one would likely
26   encounter when using the parking space could not serve as the basis for an ADA
27   claim).
28   ///

                                                4
                                                                             18cv934-LAB (AGS)
 1         Finally, Langer’s allegations regarding his intent to return are fairly thin. He
 2   does not allege he has ever been to the tavern before or explain why he chose to
 3   go there as opposed to some other tavern or bar. No facts other than his expressed
 4   intent to return at some point suggest a reasonable likelihood he will return. See
 5   Langer v. H&R LLC, 2018 WL 6039823, at *2 (C.D. Cal., Aug. 13, 2018) (finding
 6   allegations of intent to return implausible). See also Lujan v. Defenders of Wildlife,
 7   504 U.S. 555, 564 (1992) (holding that plaintiffs’ expressed intent to return “some
 8   day” did not support a finding of the actual or imminent injury required for Article III
 9   standing).
10   Conclusion and Order
11         Defendants’ motion to dismiss is GRANTED IN PART. Langer’s ADA claims
12   are DISMISSED WITHOUT PREJUDICE for failure to invoke the Court’s
13   jurisdiction. His Unruh claims as to conditions inside the tavern are DISMISSED
14   for failure to state a claim. Because he has not yet pled a claim over which the
15   Court would have original jurisdiction, the Court cannot exercise supplemental
16   jurisdiction as to his Unruh claims arising from conditions in the parking lot. Those
17   claims are DISMISSED WITHOUT PREJUDICE.
18         If Langer believes he can remedy the defects this order has identified, he
19   may file an amended complaint within 14 calendar days of the date this order is
20   entered in the docket. His amended complaint must comply with Civil Local Rule
21   15.1(a) and (c) or it may be stricken. If Langer fails to amend within the time
22   permitted, this action may be dismissed for failure to prosecute or failure to obey
23   the Court’s orders.
24         IT IS SO ORDERED.
25   Dated: May 24, 2019
26
27                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
28

                                                5
                                                                             18cv934-LAB (AGS)
